                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Kim Garland,

                        Plaintiff,     Case No. 19-12854

v.                                     Judith E. Levy
                                       United States District Judge
Schindler Elevator Corp., et al,
                                       Mag. Judge Anthony P. Patti
                        Defendants.

________________________________/

     ORDER DISMISSING CASE WITHOUT PREJUDICE FOR
                FAILURE TO PROSECUTE

      On December 5, 2019, Plaintiff’s attorney Howard J. Radner filed a

motion to withdraw in this case. (ECF No. 10.) The Court granted

Attorney Radner’s motion on December 9, 2019. (ECF No. 12.)

      The Court’s December 9 Order stayed proceedings in this case for

30 days to allow Plaintiff to find new counsel. (Id.) If Plaintiff could not

find new counsel, Plaintiff was ordered to notify the court on or before

January 10, 2020 whether she wished to proceed without counsel or

voluntarily dismiss her case. (Id.) On January 16, 2020, the Court issued

a final Order for Plaintiff to advise the Court as to the status of her
representation no later than January 30, 2020, or face dismissal for

failure to prosecute her case. (ECF No. 14.)

     To date, Plaintiff has not responded to any of the Court’s Orders

and there have been no attorney appearances in this case since Mr.

Radner’s withdrawal.

     Accordingly, pursuant to Eastern District of Michigan Local Rule

41.2, this case is DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.

Dated: February 6, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 6, 2020.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    2
